—In an action to collect on a note, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated January 20, 1998, as denied its cross motion for summary judgment, and the defendant cross-appeals from so much of the same order as denied his motion for summary judgment dismissing the complaint.
*361Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied both parties’ motions for summary judgment, as issues of fact remain for trial (see, Federal Deposit Ins. Co. v McFarland, 33 F3d 532; Erbafina v Federal Deposit Ins. Co., 855 F Supp 9; Federal Deposit Ins. Co. v Vernon Real Estate Invs., 798 F Supp 1009; Riverside Park Realty Co. v Federal Deposit Ins. Co., 465 F Supp 305). Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.